We have carefuly considered the State's motion for rehearing herein in connection with the authorities cited in the motion, but find ourselves unable to *Page 39 
agree that the matters contained in the dying declaration of the deceased were admissible. There seems no question but that the testimony showed that said declaration covered a length of time and a number of incidents which could hardly be included within the doctrine of res gestae.
The State's motion for rehearing is overruled.
Overruled.